 1
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT
 7
                         EASTERN DISTRICT OF CALIFORNIA
 8
 9   ELIZABETH ALVARADO,                      )    Case No.: 1:17-cv-00662-EPG
                                              )
10                Plaintiff,                  )    ORDER AWARDING EQUAL
                                              )    ACCESS TO JUSTICE ACT
11         vs.                                )    ATTORNEY FEES AND EXPENSES
                                              )    PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting               )    AND COSTS PURSUANT TO 28
     Commissioner of Social Security,         )    U.S.C. § 1920
13                                            )
                  Defendant                   )    (ECF No. 27)
14                                            )
                                              )
15                                            )
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses (ECF No. 27):
18         IT IS ORDERED that fees and expenses in the amount of $3,500.00 as
19   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
20   awarded subject to the terms of the Stipulation.
21
22   IT IS SO ORDERED.

23
        Dated:   October 2, 2018                        /s/
24                                                UNITED STATES MAGISTRATE JUDGE

25
26
27
                                             -1-
28
